Exhibit 10.1
 
AMENDMENT NO. 3 TO
AMENDED AND RESTATED
ENGAGEMENT AGREEMENT
 
This Amendment No. 3 (the “Amendment”) dated April 7, 2011, to that
certain  Amended and Restated Engagement Agreement (the “Agreement”) effective
as of the 1st day of January, 2009, as amended on July 19, 2010, between Capital
Gold Corporation, a Delaware Corporation having an office at 76 Beaver Street,
14th Floor, New York, NY 10005 (hereinafter referred to as the “Company”), and
Scott Hazlitt (hereinafter referred to as “Executive”) amends Exhibit A to the
Agreement, the Agreement Regarding Change in Control.
 
Pursuant to Section 10 of Exhibit A of the Agreement, Company and Executive
hereby agree to amend the Agreement, effective on the date hereof, as follows:


1.           Section 3(a).                                Section 3(a) of
Exhibit A to the Agreement relating to change in control payments is hereby
amended in its entirety as follows:
 
(a)  Executive shall be entitled to a lump sum payment payable at the sole
election of Gammon Gold Inc. (“Gammon”) in common shares of Gammon or in cash
(the “Change of Control Payment”); provided, however, that Gammon shall make
such Change of Control Payment in cash if the Toronto Stock Exchange (the “TSX”)
does not approve such payment in Gammon common shares, and in either case, such
Change of Control Payment shall be made no later than June 8, 2011, unless
extended by the mutual agreement of the parties in an amount equal $1,364,236,
which is the sum of:
 
(i)  three times the Executive’s base salary in effect on the date of the Change
in Control or, or if greater, as in effect immediately prior to the date of
termination; plus
 
(ii)  three times the Executive’s bonus award for the year immediately preceding
the year of the Change in Control.
 
If such Change of Control Payment is to be made in Gammon common shares, the
number of Gammon common shares to be paid to Executive shall be determined by
dividing the total cash value of the payment set forth in (i) and (ii) above by
the volume weighted average price of Gammon common stock on the New York Stock
Exchange for the five trading days immediately preceding the closing date of the
merger (the “Merger”) between Gammon and the Company (or at such other price as
is required by the TSX), and the shares shall be delivered in book-entry form
and shall be available to Executive for immediate trading on the due date or as
soon as practicable thereafter.  Such shares shall be delivered to Executive
electronically, provided that Executive has provided Gammon with all necessary
broker instructions at least three business days before the payment
date.  Gammon shall use its reasonable best efforts to ensure that Executive is
not provided with any material non-public information, other than as necessary
to perform the services contemplated hereunder.  Such Gammon common stock shall
be registered and freely tradable under applicable Canadian and United States
securities Laws.
 
The amount payable under this paragraph (a) shall be inclusive of the amounts,
if any, to which the Executive would otherwise be entitled by law and shall be
in addition to (and not inclusive of) any amount payable under any written
agreement(s) directly between the Executive and the Company or any of its
subsidiaries.
 
In the event of Executive’s death or Permanent Disability during the Transition
Period, the Change in Control Payment shall be paid to Executive’s heirs or
legal representative, or in the case of disability to Executive or Executive’s
designee.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Transition Services.  The Company hereby offers, and Executive
hereby accepts, employment with the Company or its successor following the
closing of the Merger (the “Closing”) for a transition period of 60 days (the
“Transition Period”) as follows:
 
(a) Executive will receive the same base fee during the Transition Period from
the Company on the same payment schedule as received immediately prior to the
Closing.
 
(b) Executive will perform such services in good faith, consistent with
Executives prior duties, as Gammon and/or the Company may reasonably request.
 
(c) Should Gammon and / or the Company or either of their successors desire to
retain Executive for further ad hoc services beyond the Transition Period,
Executive shall be paid $1,200 per each day that Executive performs any such
services, not subject to hourly pro-ration, provided, however, that Executive
shall not be obligated to provide any such ad hoc services.
 
(d) It is expressly understood that the Change of Control Payment shall be made
following the 60 day Transition Period, and shall not be further tolled by ad
hoc services performed under subsection (c) above.
 
3.           Good Reason Termination.  The parties stipulate and agree that
Executive has terminated his employment for “Good Reason”, as defined in the
Agreement, and is entitled to all Change in Control Benefits payable under the
Agreement, subject only to deferral in the payment described in Section 1 hereof
until June 8, 2011.
 
4.           Mutual Drafting.  This Amendment is the joint product of Executive
and the Company and each provision hereof has been subject to the mutual
consultation, negotiation and agreement of such parties and shall not be
construed for or against any party hereto.
 
5.           No Other Amendments; Governing Law; Counterparts.  Except as
specifically set forth in this Amendment, there are no other amendments to the
Agreement and the Agreement shall remain unmodified and in full force and
effect.  This Amendment shall be governed by and construed in accordance with
the internal laws of the State of New York without regard to conflict of laws
provisions.  This Amendment may be executed in one or more counterparts.  In the
event that any signature is delivered by facsimile transmission or any other
form of electronic delivery, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.
 
[Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement as
of the date first set forth above.
 

 
CAPITAL GOLD CORPORATION
         
By:
/s/ Christopher M. Chipman
   
Name:
Christopher M. Chipman
   
Title:
Chief Financial Officer
 






 
EXECUTIVE
         
By:
Scott Hazlitt
   
Name:
Scott Hazlitt, individually
 

 
 
 
 

--------------------------------------------------------------------------------

 
 